Exhibit Vanguard Natural Resources Announces Public Offering of Common Units Houston, November 30, 2009 – Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard” or “Company”) today announced that it has commenced a public offering of 2,250,00 common units representing limited liability company interests in the Company pursuant to an effective shelf registration statement on Form S-3 filed with the Securities and Exchange Commission. The Company has granted the underwriters a 30-day option to purchase up to an additional 337,500 common units. The Company intends to use the net proceeds from the offering to redeem 250,000 common units from one of its unitholders, Nami Capital Partners, LLC, and to repay indebtedness outstanding under its reserve-based credit facility. Citi, Wells Fargo Securities and RBC Capital Markets will act as joint book-running managers for the offering. When available, a copy of the prospectus supplement and the related base prospectus relating to the offering may be obtained from: Citi Brooklyn Army Terminal 140 58th Street, 8th Floor Brooklyn, NY 11220 Phone: (800) 831-9146 Wells Fargo Securities 375 Park
